Citation Nr: 0814829	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  00-14 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
residuals of right tibia/fibula fracture.

2.  Entitlement to an increased (compensable) rating for 
residuals of right elbow fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to June 
1984.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the VA Regional Office (RO) in Wichita, Kansas 
that denied an initial evaluation in excess of 10 percent for 
arthritis of the right knee, and compensable evaluations for 
residuals of right tibia/fibula fracture and residuals of 
right elbow fracture.

The Board denied the veteran's claims in April 2001 and an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) ensued.  In October 2001, the Court issued an 
Order vacating the Board's decision and remanding the claim 
to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In June 2003, the Board 
remanded the case to the RO for compliance with the VCAA.

The Board readjudicated and denied the claims in June 2005.  
The appellant appealed to the Court as to the issues of 
entitlement to compensable evaluations for residuals of right 
tibia/fibula fracture and right elbow fracture.  Following 
briefs by Appellant and Appellee, the Court issued a 
Memorandum Decision in August 2007 that vacated and remanded 
the claim of entitlement to a compensable rating for 
residuals of right tibia/fibula fracture for readjudication.  
The Court reversed and remanded the issue of entitlement to a 
compensable evaluation for right elbow fracture residuals to 
assign an appropriate disability rating.  The Court construed 
the claim of entitlement to an initial evaluation in excess 
of 10 percent for arthritis of the right knee to have been 
abandoned because it was not raised in the pleadings.  That 
determination was affirmed.

In the appellant's brief dated in June 2006, the issue of 
entitlement to service connection for left knee disability 
secondary to service-connected right tibia/fibula fracture 
residuals was raised.  This matter is not properly before the 
Board for appellate review and it is referred to the RO for 
appropriate disposition. 

Following review of the record, and the decision below, the 
issues of entitlement to an increased rating for residuals of 
right elbow fracture and entitlement to an initial rating in 
excess of zero percent for right tibia/fibula fracture will 
be addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Residuals of right elbow fracture are manifested by 
arthritis, painful motion and limitation of motion that is 
noncompensable under applicable diagnostic codes.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for the residuals of 
right elbow fracture of are met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.59, 4.71a, Code 5003 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board points out in this instance that the veteran is 
being granted a 10 percent rating as a result of the Court's 
August 2007 Memorandum Decision.  However, it is well 
established that on a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  Therefore, a higher 
disability evaluation for the right elbow is potentially 
applicable, depending on the conditions clinically found.  It 
thus follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

In this regard, the Board finds that the issue entitlement to 
an increased (compensable) rating residuals of right 
tibia/fibula fracture should also be remanded for further 
development for reasons cited below in the REMAND portion of 
this decision.  As such, a recitation of the tenets of the 
VCAA are unnecessary at this juncture.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7(2007).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21(2007).  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The service-connected residuals of right elbow fracture have 
been rated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5206 which provides that flexion that is 
limited to 110 degrees is evaluated as noncompensable for 
each arm.  Flexion limited to 100 degrees is evaluated as 10 
percent for each arm.  Flexion that is limited to 90 degrees 
is evaluated as 20 percent for each arm.  Limitation of 
flexion to 70 degrees is evaluated as 30 percent for the 
major arm, and 20 percent for the minor arm.  Limitation of 
flexion to 55 degrees is evaluated as 40 percent for the 
major arm, and 30 for the minor arm.  Limitation of flexion 
of the forearm to 45 degrees is evaluated as 50 percent for 
the major arm, and 40 percent for the minor arm. 38 C.F.R. 
§ 4.71a, Code 5206.  However, other rating criteria are also 
potentially applicable.

Extension that is limited to 45 degrees is also evaluated as 
10 percent for each arm.  Extension that is limited to 60 
degrees is evaluated as 10 percent for each arm.  Extension 
that is limited to 75 degrees is evaluated as 20 percent for 
each arm.  Extension that is limited to 90 degrees is 
evaluated as 30 percent for the major arm, and 20 percent for 
the minor arm.  Extension limited to 100 degrees is evaluated 
as 40 percent for the major arm, and 30 percent for the minor 
arm.  Extension limited to 110 degrees is evaluated as 50 
percent for the major arm, and 40 percent for the minor arm. 
38 C.F.R. § 4.71a, Code 5207. 

Flexion that is limited to 100 degrees and extension that is 
limited to 45 degrees is evaluated as 20 percent disabling 
for either arm. 38 C.F.R. § 4.71a, Code 5208.

Normal range of motion of the elbow is 145 degrees of 
flexion, and zero degrees of extension. 38 C.F.R. § 4.71, 
Plate I (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5209, other 
impairment of flail joint is rated 60 percent disabling for 
the major arm and 50 percent disabling for the minor arm.  
Joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius 
warrants a 20 percent rating for the major or minor arm. Id.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007), degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint is 
noncompensable under the appropriate Diagnostic Code, an 
evaluation of 10 percent is for application for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Id.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the arthritis is to be assigned a 10 percent 
evaluation with X-ray involvement of two or more major joints 
or two or more minor joint groups and a 20 percent evaluation 
with x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations. Id.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2007) in conjunction with otherwise applicable diagnostic 
code. See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

Factual Background

Entitlement to service connection for the residuals of 
fracture of the right elbow was established by a January 1985 
rating decision.  A zero percent evaluation has remained in 
effect for this disability since the date of the grant.  A 
claim for an increased rating was most recently received in 
April 1998.

The evidence includes VA X-ray studies of the right elbow 
obtained in July 1998.  The first study revealed bony 
densities adjacent to the lateral humeral condyle and a tiny 
bony density adjacent to the radial head, which were felt to 
probably be ununited ossification centers.  A lateral view 
noted another triangular bony density in the anterior soft 
tissues, suggesting an anavulsed fracture fragment.  The 
impression was that an avulsed fracture fragment could not be 
excluded.  A second study noted degenerative changes 
involving the right elbow with evidence of multiple accessory 
bones.  The impression was degenerative osteoarthritic 
changes involving the right elbow.

The January 1999 VA examination noted that the veteran's 
right elbow had been placed in a cast for two weeks following 
a 1982 accident.  It was noted that he was right handed.  The 
veteran complained of chronic pain of the right elbow that 
did not affect his usual occupational or daily activities.  
Extension was limited to 20 degrees, and flexion was to 135 
degrees.  It was reported that there was no specific point at 
which the pain began.  Supination of the forearm was from 
zero to 85 degrees, and pronation of the forearm was from 
zero to 80 degrees.  It was noted that there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, heat, or abnormal movement.  The 
diagnoses included residual trauma of the right elbow.

The appellant was afforded a VA examination in May 2003 where 
it was indicated that the claims file was available for 
review.  Pertinent medical history was recited.  The veteran 
complained of constant pain in the right elbow with increased 
pain on use that was alleviated by rest.  He stated that he 
had flare-ups twice a week.  Physical examination disclosed 
that biceps strength was 4+/5 and that triceps strength was 
4+/5.  It was reported that there was no edema, effusion, 
redness, heat or guarding of movement.  The veteran's right 
forearm had 135 degrees of active flexion and 140 degrees of 
passive flexion with-20 degrees of extension on active motion 
and -12 degrees on passive motion.  Supination of the forearm 
was from zero to 85 degrees, and pronation was from zero to 
80 degrees.  The examiner noted objective evidence of pain 
and pain on motion and fatigability on use of the right 
elbow.  It was noted that fatigability with use resolved with 
rest.   The examiner related that it could not be found that 
this was excess fatigability.  It was reported that there was 
no incoordination and no additional disability due to 
incoordination, excess fatigability or weakness beyond that 
expected.  Minimal weakness was noted that did not preclude 
activity.

Legal Analysis

In its 2005 decision, the Board determined that the veteran 
did not have the requisite limitation of motion in any 
parameter that met the criteria for a 10 percent rating, or 
that he exhibited sufficient functional restrictions that 
would entitle him to a compensable evaluation.  

The Court of Appeals for Veterans Claims' (Court) decision 
dated in August 2007 found, however, that the Board failed to 
consider 38 C.F.R. § 4.71a, Diagnostic Code 5003 in its 
analysis despite it acknowledgement of degenerative changes 
shown on X-ray in July 1998, and a diagnosis of 
osteoarthritis at that time.  

Degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint is 
noncompensable under the appropriate Diagnostic Code, an 
evaluation of 10 percent is for application for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this instance, the right elbow is a major joint that has 
limitation of motion that is noncompensable under the 
applicable diagnostic rating codes delineated in the Law and 
Regulations.  On physical examination, the veteran complained 
of chronic right elbow pain.  As such, the appellant is 
entitled to a 10 percent disability rating under Diagnostic 
Code 5003.  However, absent a showing of more objective 
manifestations of additional disability in the available 
evidence, no more than a 10 percent disability evaluation is 
warranted at this time.  As noted previously, however, this 
issue will be remanded for further development and 
readjudication.  




ORDER

A 10 percent disability evaluation for residuals of right 
elbow fracture is granted subject to controlling regulations 
governing the payment of monetary awards.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected right elbow disability include pain, 
weakness and limited motion for which a higher evaluation is 
warranted.  He contends that he has to sleep with his right 
elbow on a pillow in order to alleviate pain and that he is 
unable to carry heavy objects with the right arm.  The 
veteran also asserts that the symptoms associated with the 
service-connected right tibia/fibula fracture residuals are 
more disabling than reflected by the currently assigned 
disability evaluation and warrant a higher rating.  The 
record reflects that he has not had a VA examination in 
either respect since May 2003.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination. See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Under the circumstances, the Board 
finds that a VA examination should be scheduled to determine 
the current extent of symptomatology associated with the 
service-connected right tibia/fibula and right elbow fracture 
residuals. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(a veteran is entitled to a new examination after a two-year 
period between the last VA examination and the veteran's 
contention that the pertinent disability has increased in 
severity); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Under the circumstances, the appellant will be provided an 
opportunity to report for current orthopedic examination to 
ascertain the current status of both service-connected 
disabilities.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
when indicated, and providing a medical opinion which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the veteran wrote in August 2003 that he had 
seen numerous VA hospitals for problems with various 
disabilities, including the right elbow.  The Board notes 
that the most recent records date through August 14, 2003.  
As VA has notice of the existence of additional VA records, 
they must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
outpatient treatment records dating from October 26, 2006 to 
the present should be requested and associated with the file.

Finally, for an increased-compensation claim, 38 U.S.C.A. 
§  5103(a) (West 2002 & Supp. 2007) requires at a minimum 
that the Secretary notify the claimant that to substantiate a 
claim, the claimant must provide or ask the Secretary to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores. 

The record reflects that the RO has not sent a VCAA notice 
letter to the veteran since August 2003.  That notice did not 
address the specific rating criteria necessary for 
entitlement to a higher disability evaluation pursuant to 
Vasquez-Flores.  The appellant should be notified that a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from zero to 100 percent, 
as applicable.  Additionally, he should also be notified 
regarding the criteria for rating a disability or 
establishing an effective date. See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran must therefore be given 
the required notice with respect to the remaining matter on 
appeal.  Accordingly, the case is remanded in order to comply 
with the statutory requirements of the VCAA.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed 
as to each issue on appeal.  In 
particular, the RO should ensure 
that the notification requirements 
and development procedures 
contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holding in 
Vazquez-Flores and Quartuccio are 
fully met and complied with as 
outlined above.  The veteran 
should also be notified regarding 
the criteria for rating a 
disability or establishing an 
effective date pursuant to 
Dingess.

2.  The veteran should be 
requested to specify the VA 
medical facilities from which he 
has received treatment since 1997.  
These clinical data should be 
requested.  Additionally, VA 
clinical records from VA Kansas 
City Medical Center dating from 
August 15, 2003 should be 
retrieved and associated with the 
claims folder.

3.  The veteran should be 
scheduled for examination by a VA 
orthopedist to assess the severity 
of his service-connected right 
elbow and right tibia/fibula 
fracture residuals.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the 
examination.  The examiner should 
review the claims folder, and 
indicate whether or not it was 
reviewed.  All indicated tests and 
studies should be conducted and 
clinical findings should be 
reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

In a comprehensive narrative 
format, the examiner should 
indicate whether there is 
objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or 
incoordination associated with the 
service-connected right elbow and 
right tibia/fibula fracture 
residuals.  In addition, the 
examiner should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare- 
ups and/or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limitation 
of motion beyond that clinically 
shown.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examination, this fact should 
be noted in the file.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


